NO. 07-04-0243-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 27, 2004



______________________________





DAVIE HARRISON, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;



NO. 33,442; HONORABLE LEE WATERS, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Following the dismissal of his civil suit pursuant to chapter 14 of the Texas Civil and Practice Remedies Code, appellant filed a notice of appeal.
(footnote: 1)  On May 4, 2004, he filed a motion to withdraw his appeal.  Although the signature line on the motion is blank, appellant did sign his transmittal letter in which he indicates he intends to file a motion to withdraw his appeal.  We apply Rule 2 of the Texas Rules of Appellate Procedure to suspend the operation of Rule 9.1(b) which provides that a party without representation must sign any document filed.  Without passing on the merits of the appeal, we grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).

Accordingly, the appeal is dismissed.

Don H. Reavis

    Justice

FOOTNOTES
1:Harrison expressed an intent to appeal dismissal of a writ of mandamus.  However, by the dismissal order, the trial court recited that it considered Harrison’s original petition and found the claim had no arguable basis in law or fact and the realistic chances of ultimate success were slight.